Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is responsive to the communications filed on 24 February 2021. Claims 1-4 and 7-20 are pending
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (Kwon, Hereinafter, Kwon, EP 3141986 A2) in view of  Dockrey et al. (Hereinafter, Dockrey, US 9,640,043 B1).
Per claim 1
a display (Kwon, [0059], fig. 3, ref. 330); 
a communicator (Kwon, [0059], fig. 3, ref, 305, 316; [0182]);
 a storage (Kwon, [0059], fig. 3, ref. 318); and a processor (Kwon, [0059], fig, 3, ref. 325) configured to:
obtain state information (Kwon, [0192], [0193], [0204], [0244]-[0247], fig. 7 and 11) about one or more electronic apparatuses (Kwon, fig. 6, ref; 610, 620, 630),
select a first electronic apparatus, among the one or more electronic apparatuses (Kwon, [0194], [0216]-[0217])), 
transmit a connection request signal to the first electronic apparatus through the communicator along with information about a function to be performed by the display apparatus based on a user input (Kwon, [0204],[0246]: "control command"),
connect with the first electronic apparatus and receive a user input from the first electronic apparatus through the communicator (Kwon, [0194]: "paring", see also section 2.1 above), and
execute the function based on the received user input (Kwon, [0206]).
Kwon does not expressly disclose:
the state information including
select a first electronic apparatus, among the one or more electronic apparatuses, based on the movement state information 
Dockrey discloses: 
the state information including
select a first electronic apparatus, among the one or more electronic apparatuses, based on the movement state information 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the remote display device of Dockrey 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kwon and Dockrey to obtain the invention as specified in claim 1.
Per claim 2, Kwon and Dockrey disclose  the display apparatus according to claim 1, wherein the predetermined criteria comprises one of an apparatus currently used by a user of the display apparatus or an apparatus which is close to the user(Kwon, paragraphs [0104], [0146], [0185], [0193], and  [0247]). 
Per claim 3, Kwon and Dockrey disclose the display apparatus according to claim 1, wherein the state information further comprises an operation state of a screen in the one or more electronic apparatuses (Kwon, paragraphs [0104], [0146], [0185], [0193], and [0247]).
Per claim 4, Kwon and Dockrey disclose the display apparatus according to claim 2, wherein the state information further comprises time information indicating the time 
Per claim 7
 Per claim 8, Kwon and Dockrey disclose the display apparatus according to claim 1, wherein the processor is configured to identify a user, and select the first electronic apparatus corresponding to the identified user (Kwon, paragraphs [0105], [0195], [0221]-[0222], [0226]). 
Per claim 9, Kwon and Dockrey disclose the display apparatus according to claim 8, wherein the processor is configured to identify the user based on login information to the display apparatus (Kwon, paragraphs [0105], [0195], [0221]-[0222], [0226]). 
Per claim 10, Kwon and Dockrey disclose the display apparatus according to claim 8, wherein the processor is configured to identify the user based on a captured image (Kwon, paragraphs [0105], [0195], [0221]-[0222], [0226]). 
 Per claim 11, Kwon and Dockrey disclose the display apparatus according to claim 1, wherein the processor is further configured to display a user interface (UI) comprising a text input box on the display, and receive the user input from the first electronic apparatus while displaying the UI (Kwon, Fig. 14l paragraph [0259]). 
 Per claim 12
 Per claim 13, Kwon and Dockrey disclose the display apparatus according to claim 1, wherein the processor is further configured to transmit a connection request canceling signal to the first electronic apparatus to which the connection request signal is transmitted, based on termination of an event requiring the display apparatus to transmit the connection request signal to the first electronic apparatus(Kwon, paragraph [0241], "The DTV 1010 may transmit a request for keyboard provision termination or a command for rejection of reception of more keyboard input data to mobile terminal( s)...'”).. 
Per claim 14, Kwon and Dockrey disclose the display apparatus according to claim 1, further comprising a second communicator configured to communicate with a server, wherein the processor is configured to obtain the state information of the one or more electronic apparatuses from the server through the second communicator (Kwon, paragraph [0241], "The DTV 1010 may transmit a request for keyboard provision termination or a command for rejection of reception of more keyboard input data to mobile terminal(s)...'”).
Per claim 18,  Kwon discloses a method of controlling a display apparatus ( [0059], fig, 3( a); [0181], fig. 6, ref, 800), comprising: 
obtaining state information  ([0192], [0193], [0204], [0244]-[0247], fig. 7 and 11) about one or more electronic apparatuses(Kwon, fig. 6, ref; 610, 620, 630);  
selecting a first electronic apparatus, among the one or more electronic apparatuses ( [0194], [0216]-[0217]));
transmitting a connection request signal to the first electronic apparatus through the communicator along with information about a function to be performed by the display apparatus based on a user input ([0204],[0246]: "control command");
connecting with the first electronic apparatus and receive a user input from the first electronic apparatus through the communicator ([0194]: "paring", see also section 2.1 above); and
executing the function based on the received user input ([0206]).
Kwon does not expressly disclose:
the state information including
select a first electronic apparatus, among the one or more electronic apparatuses, based on the movement state information 
Dockrey discloses: 
the state information including
select a first electronic apparatus, among the one or more electronic apparatuses, based on the movement state information 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the remote display device of Dockrey in the digital device of Kwon for the purpose of controlling an operation of a display device more intuitively and providing improved capabilities as suggested by Dockrey.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kwon and Dockrey to obtain the invention as specified in claim 18.
 Per claim 19, Kwon and Dockrey disclose the method according to claim 18, wherein the state information comprises an operation state of a screen in the electronic apparatus (Kwon, paragraphs [0104], [0146], [0185], [0193], and [0247]).
Claims 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood, Jr. et al. (Hereinafter, Wood, US 2017/0277498 A1) in view of Dockrey et al. (Hereinafter, Dockrey, US 9,640,043 B1).
Per claim 15,  Wood discloses a display apparatus (e.g., Fig. 1A) comprising: 
a display (e.g., touch sensitive display system 112 as shown in Fig. 1A); 
a communicator(e.g., device 500 as shown Fig. 5A; paragraph [0146]); and 
a processor (e.g., processor 120 as shown Fig. 1A ) configured to:
 receive a connection request signal 12 from a display apparatus along with information about a function to be performed by the display apparatus based on a user input(Kwon, e.g., Fig. 12G illustrates receiving a connection request signal from a display apparatus 514 along with information about a function to be performed by the display apparatus based on a user input 1242;  paragraph [0272], “Also in response to electronic device 500 entering the text entry mode and displaying soft keyboard 1238, electronic device 500 optionally transmits an indication to device 511, while device 511 is displaying a user interface that is not a user interface of the remote control application (Kwon, e.g., lock screen 1240), that text input is needed for user interface 1202 … “); 
 receive a user input accepting a connection request through an user interface of the electronic apparatus (e.g., user input 1203 as shown Fig. 12J; paragraph [0273]);  
display a screen based on the received information about the function on the display(paragraph [0273])  and
 receive the user input based on the displayed screen and transmit the user input to the display apparatus (paragraph [0273]). 
Wood does not expressly disclose:
wherein the electronic apparatus is selected, from among the one or more electronic apparatuses, based on the movement state information indicating a time when one or more the electronic apparatuses corresponding to the display apparatus moved 
wherein the electronic apparatus is the most recently moved electronic apparatus 

Dockrey discloses: 
wherein the electronic apparatus is selected, from among the one or more electronic apparatuses, based on the movement state information indicating a time when one or more the electronic apparatuses corresponding to the display apparatus moved (Column 13, lines 29-48; Dockrey teaches indicating a time when each of the one or more electronic  apparatuses was recently moved or active. ) 
wherein the electronic apparatus is the most recently moved electronic apparatus 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the remote display device of Dockrey in the digital device of Wood for the purpose of controlling an operation of a display device more intuitively and providing improved capabilities as suggested by Dockrey.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wood and Dockrey to obtain the invention as specified in claim 15.
Per claim 16, Wood and Dockrey disclose the electronic apparatus according to claim 15, wherein the processor is further configured to transmit the state information of the electronic apparatus to the display apparatus or a server (Wood, paragraph [0055]; paragraph [0109]; Fig. 12G illustrates wherein the processor is further configured to transmit the state information of the electronic apparatus to the display apparatus or a server 1250 and 1242). 
Per claim 17, Wood and Dockrey disclose the electronic apparatus according to claim 15, wherein the processor is further configured to display a screen on the display based on the received information about the function while the electronic apparatus is in a locked (Wood, paragraph [0269]). 
Per claim 20, Wood discloses the method of controlling an electronic apparatus(Abstract), comprising: 
receiving a connection request signal 12 from a display apparatus along with information about a function to be performed by the display apparatus based on a user input(Kwon, e.g., Fig. 12G illustrates receiving a connection request signal from a display apparatus 514 along with information about a function to be Also in response to electronic device 500 entering the text entry mode and displaying soft keyboard 1238, electronic device 500 optionally transmits an indication to device 511, while device 511 is displaying a user interface that is not a user interface of the remote control application ( e.g., lock screen 1240), that text input is needed for user interface 1202 … “); 
 receiving a user input accepting a connection request through an user interface of the electronic apparatus (e.g., user input 1203 as shown Fig. 12J; paragraph [0273]);  
displaying a screen based on the received information about the function on the display(  paragraph [0273])  and
 receiving the user input based on the displayed screen and transmit the user input to the display apparatus (paragraph [0273]). 

Wood does not expressly disclose:
wherein the electronic apparatus is selected, from among the one or more electronic apparatuses, based on the movement state information indicating a time when one or more the electronic apparatuses corresponding to the display apparatus moved 
wherein the electronic apparatus is the most recently moved electronic apparatus 

Dockrey discloses: 
wherein the electronic apparatus is selected, from among the one or more electronic apparatuses, based on the movement state information indicating a time when one or more the electronic apparatuses corresponding to the display apparatus moved (Column 13, lines 29-48; Dockrey teaches indicating a time when each of the one or more electronic  apparatuses was recently moved or active. ) 
wherein the electronic apparatus is the most recently moved electronic apparatus 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the remote display device of Dockrey in the digital device of Wood for the purpose of controlling an operation of a display device more intuitively and providing improved capabilities as suggested by Dockrey.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wood and Dockrey to obtain the invention as specified in claim 20.
Response to Arguments
Applicant’s arguments, see Remarks, filed 24 February 2021, with respect to the rejection(s) of claims 1-4 and 7-20 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dockrey et al. (US 9,640,043 B1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cary et al. (US 2015/0350146 A1) – Cary discloses wherein the electronic apparatus is selected, from among the one or more electronic apparatuses, based on the movement state information indicating a time when one or more the electronic apparatuses corresponding to the display apparatus moved, wherein the electronic apparatus is the most recently moved electronic apparatus (See paragraphs [0234-0235]).
Greene (US 2018/0061220 A1) – Greene discloses wherein the electronic apparatus is the most recently moved electronic apparatus (See paragraph [0042]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DARRIN HOPE
Examiner
Art Unit 2173


/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173